DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final First Office Action in response to the claims filed May 30, 2020; claims 1-6 are pending and will be prosecuted on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zytkovicz (US 4,467,800) in view of Pellegrino et al. (US 2010/0094269).
Regarding claims 1-2, Zytkovicz discloses a method of cleaning an epidural space prior to paddle lead implantation (C1, L38-41; wherein a paddle lead is not positively claimed; where the tool of Zytkovicz creates a pocket for an epidural electrode and is capable of being used with a paddle shaped lead; where Zytkovicz includes the steps/limitations below that are listed as a “method of cleaning an epidural space prior to paddle lead implantation” and is thus being interpreted as a method of cleaning an epidural space prior to paddle lead implantation), comprising: passing a tool through the window and into the epidural space (Ref 10, Figure 4; wherein the space between Ref 23, 27 in Figure 4 is a window into the epidural space); cleaning the epidural space by moving the tool further into the epidural space causing a body of the tool to deflect within the epidural space in proximity to the window and then retracting the tool (Figure 3, 4; Ref 10, 11, 13, 14; C1, L45-65; C2, L47-61; C3, L8-11; C4, L3-20; where the tool is used to create a pocket in the epidural space and is therefore interpreted as “cleaning the epidural space”; where Figure 4 shows the deflection of the body of the tool within the epidural space in proximity to the window); and removing the tool from the epidural space, the body of the tool continuing to deflect as the tool is being removed (C4, L18-20; where the tool tip is deflected and therefore will continue to deflect as the tool is moved).  
Zytkovicz discloses the claimed limitations above including navigating and inserting the system into a desired site by passing the system through a window to the epidural space created within the spinal column and additionally states that numerous other embodiments may be made without departing from the inventive concepts, where other features may be added to the tool (C4, L26-42) but fails to explicitly disclose that the method of creating a pocket (i.e. cleaning the epidural space) includes passing a guidewire into the epidural space and inserting the tool by passing the guidewire through the lumen of the tool. Additionally, Zytkovicz discloses that the tool has a pre-formed tip that is curved (Figure 1, 2; Ref 10, 11, 13) to enter the epidural space and turn approximately parallel to a dura covering a spinal cord (Figure 4; C1, L45-60) but fails to disclose a guidewire and fails to disclose that the guidewire has a pre-formed tip that is curved.  
Pellegrino teaches a similar system used to navigate to a desired site to access the spine in order to deliver a treatment device to the site and teaches in order to accurately and predictable navigate to the spine, it is known to pass a curved guidewire to the desired site to create a curved path to the site; where the guidewire has a pre-formed tip that is curved (Figure 1; Ref 60) and to pass an elongated tool body having a pre-formed curved distal end (that is similar to the curved distal end of the guidewire) to the desired site to create/maintain a path to the site by passing the guidewire through a lumen of the tool (Ref 50, 52, 60; Para [0058]; Figure 1, 4D); and teaches removing the guidewire (Ref 60; Para [0062]; Figure 4E) and the tool from the site (Ref 60; Para [0069]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Zytkovicz to include a curved guidewire with a pre-formed curved tip such that the method of creating a pocket (i.e. method of cleaning the epidural space) includes passing the curved guidewire to the desired site (i.e. the epidural space) and includes passing the guidewire through the lumen of the curved tool as suggested by Pellegrino, since such a modification provides the system with a tip configured to pierce/create openings as necessary towards the desired site to help prepare a path for parts of the system to traverse and reach the desired site.  Where the Examiner notes since Zytkovicz discloses that the tool has a pre-formed tip that is curved to enter the epidural space and turn approximately parallel to a dura covering a spinal cord as shown above, modifying the system to include a curved guidewire with a pre-formed tip similar to the pre-formed curve of the elongate tool body that passes through the elongate tool body, would result in a curved guidewire that is curved to enter the epidural space and turn approximately parallel to a dura covering a spinal cord. 
Regarding claim 3, Zytkovicz discloses that the tool has an elongated body (Ref 12, 11) and a distal tip (Ref 14, 17) and where the distal tip has a width greater than a diameter of the elongated body (Ref 17; C2, L55-61).  
Regarding claim 4, Zytkovicz discloses that the distal tip is integral with the elongated body (C4, L31-36).  
Regarding claim 6, Zytkovicz discloses that the tool has a flexible elongated body (C1, L53-57, 61-67).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zytkovicz (US 4,467,800) in view of Pellegrino et al. (US 2010/0094269) as applied to claim 1, 3 above, and further in view of Veronikis (US 5,681,340).
  Regarding claim 5, Zytkovicz discloses that the distal tip can be made separate from the elongated body and then connected to one another (C2, L66-C3, L4) and discloses that the distal tip is used to shape the pocket to a determined size, where the tip can include a circular disk shape having dimensions substantially equal to the dimensions of the electrode to be placed into the pocket (C2, L55-66) and additionally states that numerous other embodiments may be made without departing from the inventive concepts, where other features may be added to the tool or other shapes may be employed (C4, L26-42) but fails to disclose the connection is a removable connection.
However, Veronikis teaches a similar device for dilating (i.e. creating/cleaning a space) and additionally teaches that it is well known to have the distal tip to be removable in order to allow the dilating tip to be exchanged for another sized tip (Ref 12, 48, 56; C1, L33-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tip of the dilating device of Zytkovicz to be removable as suggested by Veronikis since such a modification facilitates replacement and changing of dilating tip sizes/shapes to achieve a desired opening shape/size while utilizing a single elongated body as suggested by Veronikis (C1, L33-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (US 2005/0288759)-teaches inserting a needle into an epidural space, inserting a guidewire to the epidural space, advancing an introducer including a curved inner penetrator to the epidural space, removing the guidewire and curved inner penetrator, inserting a paddle lead to the epidural space (see for example, Jones Figures 1a, 5; Ref 14a)
Harris et al. (US 2005/0049663)- teaches inserting a needle/stylet into an epidural space, inserting a guidewire to the epidural space, advancing a sheath/dilator to the epidural space, removing the guidewire and dilator, inserting a paddle lead to the epidural space (see for example, Figure 8)
Schmitz et al. (US 2009/0018507)-curved, flexible cannulated guide member with enlarged distal end inserted into epidural space (Figure 3; Ref 58, 60, 62; Figures 12a-b; Ref 180, 184, 185; Para [0123]; where a guidewire can pass through the flexible curved member Ref 180, 184, 185)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771